DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because the elements 1, 2, 7, 81 and 82 in the Figure 3 are labelled in French. Therefore, the elements 1, 2, 7, 81 and 82 in the Figure 3 should be labelled in English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	Figure s 1A, 1B and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
4.	Claims 16, 20, 21, 24, 26, 28 and 30 are objected to because of the following informalities:  
In Claim 16, line 14, the phrase “the size” should be changed to – a size --.  
In Claim 16, line 9, the phrase “the control plane” should be changed to – a control plane --.  
In Claim 20, line 1, the phrase “An optical source node (Nd_D)” should be changed to -- An optical source node (Nd_S) --.
In Claim 21, line 9, the phrase “the destination node” should be changed to – the optical destination node --.
In Claim 24, line 9, the phrase “the size” should be changed to – a size --.  
In Claim 26, line 11, the phrase “the size” should be changed to – a size --.  
In Claim 28, line 9, the phrase “the size” should be changed to – a size --.  
In Claim 30, line 8, the phrase “the size” should be changed to – a size --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 16, 24, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gavignet et al (Pub. No.: 2017/0230134) in view of Cazzaniga Giorgio et al (“A new perspective on burst switch optical networks” cited by applicant).
	Regarding claims 16, 24 and 30, referring to Figures 4-7, 9 and 10, Gavignet et al teaches a system (i.e., a system, Fig. 4) for sending data in an optical network comprising a plurality of source nodes (Nd_S)(i.e., source nodes 1-1, 1-2,…, 1-5, Fig. 4) and destination nodes (Nd_D)(i.e., destination nodes 2-1, 2-2,…, 2-5, Fig. 4), the system comprising:
a source node (Nd_S)(i.e., source node 1-1, Fig. 4) configured to generate a multi-carrier optical data signal (i.e., multi-carrier optical data signal 11, 12, 13, Fig. 4) obtained by modulation of a source signal at a source wavelength and sending the multi- carrier optical data signal in the form of single-band data bursts (i.e., three single band data burst 11, 12 and 13, Fig. 4) that can be associated with distinct source wavelengths;
a single-band data burst (i.e., single band data burst 11, 12 and 13, Figs. 4 and 5) comprising, in addition to payload data symbols (PL), a sequence of learning symbols (TS)(i.e., training symbol 514, Fig. 5) comprising a plurality of learning symbols; and
a control unit (UC)(i.e., control unit (not shown), Fig. 4, 5 and 10) belonging to the control plane of the optical network, being configured to determine, for at least one of the source nodes (Nd_S) instants of sending of the single-band data bursts and source wavelengths to be used for sending the single-band data bursts, as a function of a path time of the data bursts between the source node and one of the destination nodes (Nd_D) associated with the source wavelength (i.e., Figures 4-7, 9 and 10, page 6, paragraphs [0115]-[0123], page 7, paragraphs [0124]-[0138], page 8, paragraphs [0139]-[0158], and page 9, paragraphs [0160]-[0163]).
Gavignet et al differs from claims 16, 24 and 30 in that he fails to specifically teach the control unit (UC) also determines the size of the sequence of learning symbols (TS) of the single-band data bursts. However, Cazzaniga Giorgio et al in (“A new perspective on burst switch optical networks” cited by applicant) teaches the control unit (UC) also determines the size of the sequence of learning symbols (TS) of the single-band data bursts (i.e., the training sequence with timing information (guard time), Figure 5, and see under section Burst Format, pages 117-118). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the control unit (UC) also determines the size of the sequence of learning symbols (TS) of the single-band data bursts as taught by Cazzaniga et al in the system of Gavignet et al. One of ordinary skill in the art would have been motivated to do this since allowing improving the channel equalization performance of the receiver and improving the performance of the system.
Regarding claim 25, the combination of Gavignet et al and Cazzaniga et al teaches a non-transitory computer program product comprising program code instructions to implement the method  when executed by a processor (i.e., Figure 4, page 6, paragraphs [0121]-[0123], page 7, paragraphs [0124]-[0138], page 8, paragraphs [0139]-[0158], and page 9, paragraphs [0160]-[0163]).




Allowable Subject Matter
7.	Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Claims 20-23 and 26-29 are allowed.

9.	The following is an examiner’s statement of reasons for allowance: 	Claims 20, 26 and 27 are allowable because Gavignet et al (Pub. No.: 2017/0230134) and Cazzaniga Giorgio et al (“A new perspective on burst switch optical networks” cited by applicant), takes alone or in combination, fails to teach a single-band data burst comprising, in addition to payload data symbols (PL), a sequence of learning symbols (TS) comprising a plurality of learning symbols; and
a reception module for receiving command signals comprising a piece of information indicative of an instant of sending of the single-band data bursts and a piece of information indicative of a source wavelength to be used for sending the single-band data bursts; wherein the command signals (GRANT) also comprise a piece of information (Nb_TS) on a size of the sequence of learning symbols (TS) of the single-band data bursts; and wherein the generation module is configured to adapt the size of the sequence of learning symbols of the single-band data bursts as a function of the information received.
	Claims 21-23, 28 and 29 are allowable because Gavignet et al (Pub. No.: 2017/0230134) and Cazzaniga Giorgio et al (“A new perspective on burst switch optical networks” cited by applicant), takes alone or in combination, fails to teach a first reception module for reception of optical bursts of a multi-carrier data signal obtained by modulation of a source signal at a source wavelength; and a burst of data comprising, in addition to payload data (PL) symbols, a sequence of learning symbols (TS) comprising a plurality of learning symbols, wherein the first reception module comprises a channel equalizer configured to compile channel equalization coefficients from the sequence of learning symbols, wherein the optical destination node also comprises a second reception module for receiving command signals comprising a piece of information (Nb_TS) on a size of the sequence of learning symbols (TS) of the data bursts; and wherein the channel equalizer takes account of the piece of information on the size of the sequence of learning symbols for computing equalization coefficients.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                     Conclusion
10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636